     Case 2:19-cv-02195-MCE-DB Document 36 Filed 10/14/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                  IN THE UNITED STATES DISTRICT COURT
 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                                            Case No. 2:19-cv-02195-MCE-DB P
11   CESAR N. HERNANDEZ,
                                                            ORDER GRANTING APPLICATION TO
12                                             Plaintiff,   MODIFY SCHEDULING ORDER

13                     v.
14

15   A. CONSTABLE, et al.,
16                                         Defendants.
17

18          Defendants applied ex parte for an order to take plaintiff’s deposition via remote video

19   conference, with the plaintiff, the deposition reporter, and defense counsel in separate locations.

20          Good cause appearing, IT IS HEREBY ORDERED that defendants’ application (ECF No.

21   35) is granted. Such deposition testimony shall be admissible to the same extent as if the

22   deposition were taken in person.

23   Dated: October 13, 2020

24

25

26   DLB:9/DB/prisoner-civil rights/hern2195.p depo video

27

28
